In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00121-CV




   ESTATE OF LOWELL EMERY VEREEN, DECEASED




        On Appeal from the County Court at Law
                Bowie County, Texas
             Trial Court No. 40,808-CCL




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                               MEMORANDUM OPINION
       The parties have filed with this Court a joint motion to dismiss the pending appeal and to

remand this cause to the trial court. The parties represent to this Court that they have reached a

full and final settlement. In such a case, no real controversy exists, and, in the absence of a

controversy, the appeal is moot.

       We grant the motion. We set aside, without regard to the merits, the judgment of the trial

court and remand the case to the trial court for rendition of judgment in accordance with the

parties’ settlement agreement. See TEX. R. APP. P. 42.1(a)(2)(B).

       Pursuant to the parties’ settlement agreement, we dismiss the appeal.




                                             Jack Carter
                                             Justice


Date Submitted:       March 5, 2013
Date Decided:         March 6, 2013




                                                2